Citation Nr: 1630545	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  15-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Gregory M. Rada, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to September 2011.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for PTSD, and entitlement to a TDIU.

However, with regard to the characterization of the Veteran's service connection claim, a review of the record reflects that he has multiple psychiatric diagnoses, including major depressive disorder and anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the issue as shown on the title page of this decision.

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  At such time, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the September 2015 statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.  Furthermore, at his hearing and thereafter in May 2016, the Veteran submitted additional evidence in support of his claims.  The Veteran has not waived initial AOJ consideration of this evidence.  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in October 2015 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted. 
  
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Relevant to the PTSD aspect of the Veteran's claim, in general, establishment of service connection for such disorder requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).

There are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, more particularized requirements are established regarding the development of alternative sources of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  Specifically, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  In personal assault cases, the Veteran must be advised that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and the Veteran must be given the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

As an initial matter, the Board notes that the Veteran has not been provided with proper notice pertaining to PTSD claims based on personal assault as delineated at 38 C.F.R. § 3.304(f)(5).  Therefore, such must be accomplished on remand.  See 38 C.F.R. § 3.304(f)(5) (VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor).  

One of the stressors articulated by the Veteran is a January 2008 incident at Camp Pendleton when a fellow Marine accidentally discharged his weapon in close proximity to the Veteran.  A May 2015 formal finding reflects that the Veteran's stressor was "too vague" to be corroborated; however, as the Veteran has provided a specific date range and location of the incident, the Board finds that additional effort must be undertaken to corroborate the Veteran's stressor.   

The Veteran was afforded a VA mental disorders examinations in May 2015.  The examiner found that she could not offer a diagnosis for the Veteran's symptoms because she found his answers to be unreliable.   At such time, it was noted that the Veteran endorsed major depression prior to his military service and reported that he was abused as a child.  Thereafter, the Veteran was re-examined in June 2015.  At such time, he again reported abuse as a child, and indicated that he was diagnosed with attention deficit hyperactivity disorder and learning disorders as a child.  He also stated that he obtained his school records, which indicated that he saw the school psychologist for a number of sessions.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, and noted that the Veteran had not provided a military stressor.  

However, the examiners did not discuss whether the Veteran has any psychiatric diagnoses other than PTSD.  In this regard, a review of the VA clinical notes of record reflects that the Veteran has been diagnosed with major depressive disorder, anxiety disorder, and borderline personality disorder.   Additionally, the VA examiners did not have the opportunity to comment on the Veteran's assertions as to an in-service personal assault, as such evidence had not been presented at the time of the examination.   As a result, the examinations are inadequate for purposes of deciding the claim.

The Veteran's treating VA mental health treatment providers have attempted to clarify his diagnoses and their relationship to his military service.  In this regard, the Board notes that the Veteran initially sought treatment for complaints of depression, decreased motivation, impulsivity, irritability, and anger in November 2011, two months after his service discharge in September 2011.  At such time, he reported that he would cut himself frequently between the ages of 6 and 10.  He also indicated that he had deployed to Japan and enjoyed living there.  He did not report any incidents during his military service in regard to his psychiatric complaints.  The Veteran did indicate that he was evaluated as a child for attention deficient disorder in the first grade and felt depressed most of his life; however, such had increased since he separate from service.  In an August 2015 VA clinical note, a VA psychiatrist noted that it was unclear whether the Veteran's symptoms meet the criteria for a diagnosis of PTSD, but found that it was likely that his military service exacerbated a pre-existing mental health disorder.  

During an August 2015 meeting with his regular mental health treatment provider, Dr. S., the Veteran advised that he was seeking a statement indicating that he has PTSD as a result of military service.  Dr. S. advised the Veteran that he would only write that any maltreatment he received during service "contributed to and exacerbated existing trauma reactions and anxiety/depression, [and] was not the sole cause of these problems."  Dr. S. submitted a letter to that effect in August 2015.  Similarly, in an April 2016 VA clinical note, Dr. S. noted that the Veteran's acquired psychiatric disorder is "related to his past and exacerbated by verbal and emotional abuse" during military training.

However, Dr. S. provided an update to his letter in May 2016, finding that the Veteran's acquired psychiatric disorder is "directly related to his military service," because the Veteran's symptoms were consistent with that of an individual who has experienced the "verbal abuse, psychological maltreatment, and veiled threats to life that [the Veteran] describes experiencing" during service.   Emphasis added.  Such a finding is a distinct departure from Dr. S.'s previous statements that service had exacerbated a pre-existing psychiatric disorder.  Furthermore, at his April 2016 Board hearing, the Veteran disputed having a psychiatric disorder prior to service.  Rather, he indicated that he was hyperactive as a child and may have had anxiety associated with such behavior.

Additionally, at his July 2007 entrance examination, the Veteran's psychiatric clinical evaluation was normal and he denied ever seeing a psychiatrist, psychologist, counselor, or other professional for any reason, including counseling or treatment for school, adjustment, family, marriage, or any other problem, to include depression, or treatment for alcohol, drug, or substance abuse.  Furthermore, at such examination, as well as at a July 2008 examination conducted for the purposes of overseas duty, the Veteran denied nervous trouble of any sort (anxiety or panic attacks), frequent trouble sleeping, depression or excessive worry, or attempted suicide.  Such also reflects that he had not received counseling of any type or been evaluated or treated for a mental condition.

In light of the contradictory statements from the Veteran in regard to pre-existing psychiatric symptoms as well as the conflicting nature of Dr. S.'s statements, the Board finds that a new VA examination is necessary so as to determine the nature and etiology of the Veteran's various psychiatric diagnoses.  Furthermore, as Dr. S. is clearly familiar with the Veteran's mental health picture, the Veteran should be invited to submit another statement from him clarifying the nature, onset, and etiology of his acquired psychiatric disorder, if he so desires. 

Furthermore, the record reflects that the Veteran began receiving VA vocational rehabilitation services in July 2015.  As these records are potentially relevant to his TDIU claim, they must be obtained.  Updated VA treatment records dated from October 2015 to the present must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, while the Veteran is service-connected for a left eye disability, right knee disability, pseudofolliculitis barbae, and a residual scar, he has alleged that his acquired psychiatric disorder renders him unemployable.  Consequently, his claim for a TDIU is inextricably intertwined with his claim for service connection for such acquired psychiatric disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, consideration of the TDIU claim must be deferred pending the outcome of the Veteran's claim for service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran proper notice that provides the necessary notification regarding his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based upon allegations of in-service personal assault, as outlined in 38 C.F.R. § 3.304(f)(5).

The Veteran should also be invited to submit another statement from Dr. S. clarifying the nature, onset, and etiology of his acquired psychiatric disorder, if he so desires.

2.  Obtain the Veteran's vocational rehabilitation records, as well as all VA treatment records from October 2015 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the appropriate Federal records repository, to include the relevant service department (in this case, the United States Marine Corps) and the U.S. Joint Records and Research Service and attempt to verify whether there was an unauthorized discharge of a weapon at Camp Pendleton in January 2008.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.        § 3.159(e). 

4.  After the aforementioned development has been completed, afford the Veteran an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

(A)  After reviewing the record and examining the Veteran, the examiner should clearly identify all psychiatric disorders that meet DSM-5 criteria, taking into consideration the fact that the Veteran has been variously diagnosed with PTSD, borderline personality disorder, major depressive disorder, and anxiety disorder.

(B) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor, to include any corroborated military stressors and/or the Veteran's alleged personal assault.  For any stressors related to personal assault, the examiner must consider whether there were any behavior changes during service that are consistent with an individual who has been assaulted. 

(C)  For all diagnosed personality disorders, such as borderline personality disorder, the examiner must state whether was there an additional disability due to disease or injury superimposed upon such personality disorder during the Veteran's military service.  If so, please identify the additional disability.  

(D)  For each identified psychiatric disorder that is not a personality disorder, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed the Veteran's military service.
	
(i)  If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current psychiatric disorder other than a personality disorder pre-existed the Veteran's military service, then the examiner is asked to state whether it is at least as likely as not that any current psychiatric disorder other than a personality disorder is directly related to service, to include verbal and emotional abuse by superior officers and fellow Marines. 

A complete rationale for all opinions expressed must be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

